Citation Nr: 9928407	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected migraine headaches, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a low back injury, currently evaluated 
as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



REMAND

In January 1998, the RO denied an evaluation greater than 20 
percent for the veteran's service-connected residuals of a 
low back injury.  The veteran expressed disagreement with 
that evaluation.  In February 1998, a Statement of the Case 
was issued, and the veteran perfected his appeal by filing a 
Substantive Appeal the following month.  

In June 1998, the RO increased to 40 percent the evaluation 
for the veteran's service-connected residuals of a low back 
injury.  The RO advised the veteran that the increased 
evaluation constituted a grant of all benefits sought on 
appeal for this issue.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  The Court also stated that it follows that such a 
claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Although the 
veteran's disability is rated at the maximum schedular rating 
pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 5295 and 5292, 
higher evaluations may be assigned pursuant to other 
potentially applicable diagnostic codes-specifically, 
Diagnostic Codes 5286, 5289 and 5293.  In view of the AB 
decision, the Board concludes that a claim for an increased 
evaluation for the service-connected residuals of a low back 
injury remains in appellate status.  

Here, the RO did not adequately consider the applicability of 
38 C.F.R. § 4.40 (1998) regarding functional loss due to pain 
and 38 C.F.R. § 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The RO should obtain a new 
medical examination which takes into consideration the 
factors cited in 38 C.F.R. §§ 4.40 and 4.45.  

Furthermore, subsequent to the June 1998 rating decision, 
additional private and VA medical evidence was received, some 
of which addressed the veteran's service-connected low back 
disability.  

Regarding the veteran's service-connected migraine headaches, 
his representative requested that the claim be remanded for 
an adequate examination.  The representative noted that the 
examiner did not discuss the criteria required in the rating 
schedule.  Specifically, the examiner did not address the 
effect of the migraine headaches on the veteran's economic 
adaptability.  The evidence must clearly correlate to the 
appropriate schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
May 1998 for his service-connected 
migraine headaches and residuals of a low 
back injury.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA neurologic 
examination to determine the current 
severity of the service-connected 
migraine headaches.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  It is requested that the examiner 
review the veteran's medical records, 
interview the veteran and record a 
history of his migraine headaches.  The 
examiner should examine the veteran, 
comment on the frequency of the veteran's 
headaches and state whether the headaches 
are prostrating.  Based on his/her review 
of the case, the examiner also should 
offer an opinion as to whether the 
service-connected migraine headaches 
precludes the veteran from securing and 
maintaining substantially gainful 
employment.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  The RO also should schedule the 
veteran for comprehensive VA orthopedic 
examination to determine the current 
severity of his service-connected 
residuals of a low back injury.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed clinical findings and 
comment specifically on the likely degree 
of disability attributable to the 
service-connected low back disability.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected low back disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



